FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                              May 26, 2020
                         _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 19-3247
                                                   (D.C. No. 2:18-CR-20055-DDC-1)
IGNACIO HERNANDEZ-MENDEZ,                                      (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter is before us on the United States’ Motion for Summary

Disposition/Affirmance. The United States moves for summary affirmance based on this

court’s recent published decision in United States v. Lira-Ramirez, 951 F.3d 1258 (10th

Cir. 2020), en banc rev. denied May 1, 2020. While Appellant does not dispute that Lira-

Ramirez controls the outcome of this appeal and does not contest summary affirmance of

the district court’s judgment, he reserves the right to petition the United States Supreme

Court for further review.

       *
        Upon consideration of the United States’ motion and Appellant’s May 7,
2020 status report, this panel unanimously agrees that this matter can be submitted on
these materials and without oral argument. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G). This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
      In light of the foregoing, the motion for summary affirmance is granted. The

judgment of the district court is affirmed.




                                              Entered for the Court


                                              Per Curiam




                                              2